ALPHARMA INC.
EXECUTIVE BONUS PLAN
(EFFECTIVE JANUARY 1, 2001)


Purpose.


The purpose of this Executive Bonus Plan is to foster continuing long-term
growth in earnings of Alpharma Inc. by rewarding key executives for outstanding
performance in the accomplishment of assigned goals through annual awards of
cash bonuses.

 

Definitions.

Base Salary:

The Participant's annual base salary rate of earnings in effect as of



December 31, of any Incentive Year.

Board of Directors:

The Board of Directors of the Company.



Bonus Award:

An amount awarded to a Participant pursuant to Section 4.



CEO:

The Chief Executive Officer of the Company.



CFO:

The Chief Financial Officer of the Company.





Change of Control:

The occurrence of any of the following events:



 a. (i) The acquisition by any person, entity or "group" within the meaning of
    Section 13(d) (3) or 14(d) (2) of the Exchange Act (excluding, for this
    purpose, the Company or its subsidiaries, or any employee benefit plan of
    the Company or its subsidiaries which acquires beneficial ownership of
    voting securities of the Company) of beneficial ownership (within the
    meaning of Rule 13d-3 promulgated under the Exchange Act) of shares of
    Common Stock sufficient to elect a majority of directors; (ii) persons who,
    as of the date of this Indenture, constitute the Board of Directors (the
    "Incumbent Board") cease for any reason to constitute at least a majority of
    the Board of Directors, provided that any person becoming a director
    subsequent to the date hereof whose election, or nomination for election by
    the Company's stockholders, was approved by a vote of at least a majority of
    the directors then comprising the Incumbent Board shall be considered as
    though such person were a member of the Incumbent Board; (iii) approval by
    the stockholders of the Company or a reorganization, merger or consolidation
    , in each case, with respect to which persons who where the stockholders of
    the Company immediately prior to such reorganization, merger or
    consolidation do not, immediately thereafter, beneficially own shares
    sufficient to elect a majority of directors in the election of directors of
    the reorganized, merged or consolidated company; or (iv) a liquidation or
    dissolution of the Company (other than pursuant to the United States
    Bankruptcy Code) or the conveyance, transfer or leasing of all or
    substantially all of the assets of the Company to any person; provided,
    however, that for the purposes of clauses (i) - (iv) above, the terms
    "person", "entity" and "group" shall not include (x) A.L. Industrier AS
    ("Industrier"), (y) the stockholders of Industrier in the case of a
    distribution of shares of capital stock of the Company beneficially owned by
    Industrier to the shareholders of Industrier, unless a Change in Control of
    Industrier has occurred or occurs concurrently with such a distribution, or
    in series of related transactions of which such distribution is part,
    (determined without regard to this clause (y) of this proviso) or (z) E.W.
    Sissener, his spouse, any heir or descendant of Mr. Sissener or the spouse
    of any such heir or descendant or the estate of Mr. Sissener (each, an "EWS
    Party"), or any trust or other similar arrangement for the benefit of any
    EWS Party or any corporation or other person or entity controlled by one or
    more EWS Party or any group of which any EWS Party is a member. For purposes
    of the preceding sentence, a "liquidation" or "dissolution" shall not be
    deemed to include any transfer of Company property soley to any persons
    identified in clauses (x), (y) and (z) of the proviso of such sentence.

 b. Approval by the stockholders of the Company of a complete liquidation or
    dissolution of the Company.

Committee

: The Executive Compensation Committee of the Company.



Compensation Committee:

The Compensation Committee of the Board of Directors.



Company

: Alpharma Inc., a Delaware corporation.



Company Bonus Pool:

An amount earned in any Incentive Year as determined pursuant to Section 4, from
which Bonus Awards may be paid.



Company Executive:

A Participant who is not an officer or employee of an SBU.



Company Maximum Bonus Pool:

The amount of the Bonus Pool which would be earned assuming the Company Net
Income Goal for the applicable Incentive Year was exceeded by more than 20%.



Company Threshold Bonus Pool:

The amount of the Bonus Pool which would be earned assuming the Company Net
Income Goal for the applicable Incentive Year was less than the Company Net
Income Goal but at least 90% thereof.



Company Net Income Goal: The net income shall be the target level of
consolidated net income of the Company (as determined by the Company's audited
financial statements for the relevant Incentive Year) as established prior to
the beginning of the Incentive Year by the CEO (which may be adjusted for that
Incentive Year, in the discretion of the CEO, if necessary for equitable
purposes) which if achieved would result in the awarding of a Bonus Pool under
Section 4.

Company Target Bonus Pool:

A Company Bonus Pool equal to the sum of the Target Bonuses for all Eligible
Employees which would be funded if the Company Net Income Goal for the
applicable Incentive Year is achieved at the 100% level established by the CEO.



Eligible Employee:

For each Incentive Year, a person who (a) is regularly employed by the Company
or an SBU on a full-time basis, or who, under conditions approved by the
Committee, is regularly employed by the Company or an SBU on a part-time basis
and (b) has been employed by the Company or an SBU for the entire Incentive Year
and in an Eligible Participant Level at the end of such Incentive Year or, if
not an active employee at the end of the Incentive Year, his or her employment
was terminated during the Incentive year (i) on account of death, Retirement or
disability or (ii) after a Change in Control transaction and (c) has been
assigned Individual Goals to be accomplished during the Incentive Year and (d)
has not engaged in any conduct that the Committee determines to be against the
best interests of the Company.



Eligible Participant Levels:

For each Incentive Year, all Vice Presidents of the Company, the President of
each SBU, all Vice Presidents of each SBU and such other employees designated by
the Committee.



Incentive Year:

A fiscal year of the Company in which the Plan is in effect.



Individual Goals:

Performance Goals assigned to a Participant by his or her relevant SBU President
(or, in the case of a Company Executive or an SBU President, the CEO) and
approved by the CEO.



Maximum Bonus:

An amount equal to 150% of an Eligible Employee's Target Bonus.



Participant:

Each Eligible Employee for an Incentive Year.



Plan:

The Executive Bonus Plan as set forth herein, as from time to time amended.



Retirement:

The termination of a Participant's employment with the Company, at an age and
meeting all other terms and conditions of "retirement", as that term is used by
the Participant's local employing unit.



SBU:

Each individually managed business unit of the Company as designated from time
to time by the CEO.



SBU Goals:

The target operating income for an SBU (as determined utilizing the normal
course accounting practices and procedures of the Company) as established by the
CEO prior to the beginning of the relevant Incentive Year (as may be adjusted
during that Incentive Year, in the discretion of the CEO if necessary for
equitable purposes) or such other or additional goals as determined by the CEO
prior to the beginning of the relevant Incentive Year.



SBU Maximum Bonus Component:

The amount of the SBU Bonus Component which would be earned assuming the SBU
Goals for the Incentive Year were exceeded by more than 20%.



SBU Threshold Bonus Component:

The amount of the SBU Bonus Component which would be earned assuming the SBU
Goals for the Incentive Year were less than the SBU Goals but at least 90%
thereof.



SBU Target Bonus Component:

A SBU Bonus Component (computed individually for each SBU) equal to the sum of
the Target Bonuses for all Eligible Employees of the relevant SBU which would be
funded if the Company's Net Income Goal and SBU Goals for the applicable
Incentive Year are achieved at the 100% level established by the CEO.



Target Bonus:

The targeted amount of Bonus Award established for each Eligible Employee,
expressed as a percentage of the Eligible Employee's Base Salary corresponding
to the Eligible Employee's position at the end of the applicable Incentive Year,
assuming the Company Net Income Goals, Individual Goals and, if relevant, the
SBU Goals for such Incentive Year are achieved at the 100% level established by
the CEO.



 

Establishment of Goals, Bonus Pool Range and Participant Bonus Award Formulae:

Prior to March 31st of each Incentive Year, the CEO (with the concurrence of the
Compensation Committee as to (a), (b) and (c) below) shall establish in writing
and deliver to the Committee:

The Company Net Income Goal for such Incentive Year at Threshold, Target and
Maximum levels, and by means of one or more formulae the corresponding amount of
the Company Bonus Pool which may be earned at each level of achievement. The SBU
Goals for each SBU (considered individually) for such Incentive Year at
Threshold, Target and Maximum levels, and by means of one or more formulae the
corresponding amount of the SBU Bonus Component which may be earned at each
level of achievement of such SBU Goals. The Target Bonus percentage for each
Eligible Participant Level (or group of Eligible Participant Levels). By means
of one or more formulae, the relative percentage of each Participant's Target
Bonus which will be based upon achievement of Company Net Income Goal, SBU Goals
(which shall not be applicable to Company Executives) and Individual Goals and
the percentage by which a Participant's Target Bonus will be adjusted, upward or
downward based upon actual performance being less or more than the Company Net
Income Goal and the SBU Goals. Determination of Bonus Pool and Awards:

As soon as practicable after the end of each Incentive Year:

The CFO shall determine whether the Company Net Income Goal and each of the SBU
Goals for the Incentive Year were achieved and, if so, at what level of
achievement under the formulae established for such Incentive Year pursuant to
Section 3 hereof. If the Company Net Income Goal for an Incentive Year has been
achieved at the Threshold level or better, then a Company Bonus Pool shall be
earned for that Incentive Year, the CFO shall determine the amount thereof and
Eligible Employees shall be entitled to receive Bonus Awards if the further
requirements of this Section 4 are met. If the Threshold Company Net Income Goal
was not achieved, then no Bonus Awards shall be payable to any Participant for
such Incentive Year. If (i) a Company Bonus Component has been funded pursuant
to subsection (b) above then (ii) if the SBU Goals for an Incentive Year have
been achieved at the Threshold level or better, then an SBU Bonus Pool (with
each SBU being considered individually) shall be earned for that Incentive Year,
the CFO shall determine the amount thereof and Eligible Employees of that SBU
shall be entitled to receive Bonus Awards. If the Threshold SBU Goals were not
achieved then, Bonus Awards shall still be payable to any Eligible Employee of
said SBU provided that the Company and individual Goals provide for such award.
The computation required by this subsection (c) shall not apply to Company
Executives. The relevant SBU Presidents (or the CEO as to Company Executives and
SBU Presidents ) shall determine whether (or the extent to which) each
Participant has met his or her Individual Goals. Utilizing the Target Bonus
Percentage and the formulae established pursuant to subsections 3 (a), (b) and
(d) above and the determinations required by the previous subsections of this
Section 4, the CFO shall determine the Bonus Award due to each Participant;
provided that no Bonus Award may exceed the Maximum Bonus Award. Except as set
forth in Section 10 below, in no event shall the aggregate Bonus Awards computed
for payment pursuant to this Section 4 exceed the Company Bonus Pool nor shall
the aggregate Bonus Awards payable to Eligible Employees' of an SBU exceed that
SBU's Bonus Pool. In the event the computations required by this Section 4 would
cause the requirements of the previous sentence to be violated, the amount of
each relevant Participant's Bonus Award shall be reduced pro rata in an amount
that will allow the aggregate of all Bonus Awards to comply with the provisions
of the previous sentence.



5. Vesting and Payment of Awards; Deferral Election.

Bonus Awards shall be immediately and fully vested upon the CFO's authorization
of the Company Bonus Pool for the applicable Incentive Year. In general, Bonus
Awards shall be paid to Participants within a reasonable time after the CFO's
authorization of such awards.

(a) The Committee in its sole and exclusive discretion may allow Participants at
certain Grade Levels and/or located in certain countries the opportunity to
defer payment of all or a portion of any Bonus Award earned for any Incentive
Year pursuant to the terms of the Company's Deferred Compensation Plan, as in
effect from time to time.

(b) All payments made under this Plan shall be subject to any required
withholdings.

(c) Bonus Awards shall be payable soley from the general assets of the Company
and its subsidiaries. No Participant shall have any right to, or interest in,
any specific assets of the Company or any subsidiary in respect of Bonus Awards.
The foregoing shall not preclude the Company from establishing one or more funds
from which payments under the Plan shall be made including, but not limited to,
circumstances under which payments are to be made following a Change of Control.

 

 

 

6. Amendment and Termination.



The Board of Directors of the Company, in absolute discretion of the body so
acting and without notice, may at any time amend or terminate the Plan, provided
that no such amendment or termination shall adversely affect the rights of any
Participant under any Bonus Award previously granted. Further, once an Incentive
Year has commenced, neither the Board of Directors nor Company shall have the
discretion not to make Bonus Awards if Bonus Awards are earned pursuant to the
terms hereof for that Incentive Year.

 

7. No Assignment.



Bonus Awards authorized under this Plan shall be paid only to Participants (or,
in the event of a Participant's death, to the person or persons identified
pursuant to Section 8 hereof). No Bonus Award, nor any part thereof, and no
right or claim to any of the moneys payable pursuant to the provisions of this
Plan shall be anticipated, assigned, or otherwise encumbered, nor be subject to
attachment, garnishment, execution or levy of any kind, prior to the actual
assignment or other encumbrance or attachment, garnishment, execution or levy
and shall be of no force or effect, except as other provided by law.
Notwithstanding the above, if a Participant is adjudged incompetent, the
Committee may direct that any amounts payable be paid to the Participant's
guardian or legal representative.

 

Employment and Plan Rights.

The Plan shall not be deemed to give any Eligible Employee or Participant the
right to be retained in the employ of the Company or any Subsidiary, nor shall
the Plan interfere with the right of the Company or any Subsidiary to discharge
any employee at any time, nor shall the Plan be deemed to give any employee any
right to any Bonus Award until such award is authorized in accordance with
Section 4 and, in the event of a Participant's death, payment shall be made to
his or her estate or as otherwise authorized by a Court of competent
jurisdiction.

 

Administration and Authority.

The Plan shall be administered by the Committee except with respect to the power
reserved herein to the CEO and CFO. The CEO and CFO may delegate any or all
their responsibilities hereunder to the Committee.



All decisions, determinations and interpretations of the Committee, the CEO or
the CFO with respect to the exercise of their respective responsibilities, shall
be binding on all parties concerned.



 

10. Bonus Awards in the event of Change of Control.



Notwithstanding any other provision of this Plan to the contrary, in the event
of a Change of Control, a Bonus Award for the Incentive Year in which the Change
of Control occurs shall be paid to each employee in an Eligible Participant
Level at the time of the Change of Control, whether or not the employee remains
employed by the Company or a Subsidiary at the end of the Incentive Year (other
than any such employees whose termination of employment is by the Company for
cause). The amount of Bonus Award payable to each such employee shall be no less
than the product of (a) the highest bonus percentage, measured as a percentage
of Base Salary, awarded to the employee for any of the three full Incentive
Years preceding the Incentive Year in which the Change of Control occurs, and
(b) the employee's Target Bonus for the Incentive Year in which the Change of
Control occurs. Bonus Awards payable under this Section 11 shall be in addition
to any Bonus Award otherwise payable under this Plan for the Incentive Year
during which a Change in Control has occurred.

 

11. Partial Year Employees.

If any employee of the Company or an SBU meets all of the conditions set forth
within the definition of "Eligible Employee" (i) as of the last day of an
Incentive Year except the requirement that he or she have been employed by the
Company or an SBU for the entire Incentive Year or (ii) his or her employment
was terminated during the Incentive Year by death, disability, Retirement or
after a Change in Control subject to the adoption of other rules or procedures
deemed equitable in the circumstances by the Committee, such employee shall be
eligible of a Bonus Award computed as if he or she had been an Eligible Employee
for the entire Incentive Year but then reduced pro rata for the portion of the
Incentive Year during which he or she was not an employee of the Company or an
SBU. The Company Target Bonus Pool, and the relevant SBU Target Bonus Pool,
shall be increased by an amount equal to the sum of any Bonus Awards payable
under this Section 11.

 

12. Effect of Local Laws




To the extent that any applicable statute, law or regulation ("Local Law")
contains provisions requiring treatment more favorable to a Participant than is
provided for in this Plan, the provisions of such Local Law shall prevail over
the provisions of this Plan with respect to any Participant whose primary place
of employment is within the jurisdiction of such Local Law.






13. Applicability of Plan Document.




The Plan shall be applicable for Incentive Years beginning on and after January
1, 2001.